Robin L. Cohen                           One Manhattan West
Direct Dial: (212) 402-9801             395 9th Ave., 50th Floor                     Telephone: (212) 402-9400
rcohen@mckoolsmith.com                 New York, NY 10001-8603                        Facsimile: (212) 402-9444

                                                                   The motion is granted temporarily. The Court will
                                          December 5, 2019         decide whether to keep the materials under seal
                                                                   when deciding the underlying motion. Plaintiff
Hon. Jesse M. Furman, U.S.D.J.                                     shall file any letter addressing whether the materials
United States District Court                                       should remain under seal by December 11, 2019.
Southern District of New York                                      The Clerk of Court is directed to terminate ECF No.
40 Foley Square                                                    81. SO ORDERED.
New York, NY 10007

      RE:        Hunt’s Letter Motion for Sealing Documents
                 Berkley Assurance Company v. Hunt Construction Group, Inc.
                 1:19-cv-02879-JMF


Your Honor,                                                                                  December 6, 2019

       In accordance with the Joint Confidentiality Agreement and Order (ECF 37) (the
“Order”), and Rule 7 of the Individual Rules and Practices in Civil Cases, Defendant Hunt
Construction Group, Inc. (“Hunt”) seeks leave via this letter motion to file under seal the
following confidential documents, which are exhibits to the enclosed Declarations of Andrew
Dopheide and Robin L. Cohen filed in support of Hunt’s opposition to Berkley Assurance
Company’s (“Berkley”) motion for summary judgment:

             Exhibit 17 – Construction Management Agreement, dated April 24, 2015, between
              South Florida Stadium, LLC and Hunt for the Hard Rock Stadium project.
             Exhibit 18 – deposition of Berkley’s corporate claims designee, Walter John Adams,
              Jr., taken on October 22, 2019 in this litigation.
             Exhibit 19 – deposition of Berkley’s corporate underwriting designee, Christian
              McQueen, taken on October 2, 2019 in this litigation.
             Exhibit 20 – deposition of Hunt’s corporate designee, Robert May, taken on October
              30, 2019 in this litigation.
             Exhibit 23 – Berkley’s Construction Professional Underwriters Underwriting
              Guidelines for its PERFORM policies.
             Exhibit 24 – February 21, 2019 email Berkley sent to Hunt.
             Exhibit 25 – July 10, 2018 email that Hunt sent to Berkley.
             Exhibit 26 – February 15, 2019 email that Hunt sent to Berkley.


                                            McKool Smith
                                A Professional Corporation • Attorneys
  Austin | Dallas | Houston | Los Angeles | Marshall | New York | Silicon Valley | Washington, DC
Page 2


            Exhibit 27 – February 19, 2019 email that Hunt sent to Berkley.
        Each of these documents was either produced or generated during the course of discovery
in this case and was designated by one of the Parties as Confidential under the terms of the
Order.

         Exhibit 17, produced and marked confidential by Hunt in this litigation, is a confidential
contract that contains sensitive information regarding terms for a multi-million dollar
construction project. Exhibits 18-20 are deposition transcripts that contain testimony of sensitive
business and financial information that were agreed to be treated as confidential by the Parties.
Exhibit 23, produced and marked confidential by Berkley in this litigation, appears to contain
Berkley’s sensitive business information in the form of extensive guidelines for its underwriting
of its insurance policies. Exhibits 24-27, produced and marked confidential by Berkley in this
litigation, are a series of communications regarding Berkley’s handling of Hunt’s requests for
insurance coverage for the Claims that concern an active lawsuit against Hunt. Thus, these
exhibits appear to qualify as confidential business information that should be kept confidential
and under seal. See Order, §I.F. (defining “Confidential Information”); Louis Vuitton Malletier,
S.A. v. My Other Bag, Inc., 156 F. Supp. 3d 425, 445 n.7 (S.D.N.Y. 2016) (allowing for sealing
“private business figures and communications”).

        As noted above, Berkley produced Exhibits 23-27 and designated the documents as
confidential. Hunt requests that the Court afford counsel for Berkley an appropriate amount of
time to make a submission to the Court concerning any additional reasons why Hunt believes
such documents should be sealed. Berkley’s counsel will receive a copy of this letter by e-mail
or through the Court’s ECF system.

                                                  Respectfully submitted,



                                                     MCKOOL SMITH, P.C.

                                                     s/ Robin L. Cohen
      Jeffrey L. Schulman                            Robin L. Cohen
      PASICH LLP                                     One Manhattan West
      757 Third Avenue, 20th Floor                   395 9th Avenue, 50th Floor
      New York, NY 10017                             New York, NY 10001-8603
      Tel: (212) 686-5000                            Tel: (212) 402-9801
      jschulman@pasichllp.com                        rcohen@mckoolsmith.com

                                                     Attorneys for Hunt Construction Group, Inc.



cc:      All counsel of record (via email and ECF)
